Citation Nr: 1301707	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-36 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hepatitis and, if so, whether service connection for hepatitis is warranted


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for hepatitis B or C on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision issued in April 1990, the RO denied service connection for hepatitis.

2.  The Veteran's October 1991 notice of disagreement was not timely and the additional evidence submitted in October 1991 was outside the appeal period for the April 1990 rating decision

3.  In a rating decision in February 1992, the RO denied the Veteran's claim to reopen his service connection claim for hepatitis; the Veteran did not file a notice of disagreement or submit additional evidence within the appeal period.

4.  In a rating decision issued in March 1996, the RO denied service connection for hepatitis.

5.  The Veteran filed a timely notice of disagreement but did not perfect an appeal of the March 1996 rating decision.

6.  The Veteran did not submit any additional evidence in the appeal period following the March 1996 rating decision.

7.  The April 1990, February 1992 and March 1996 rating decisions are final.

8.  Evidence added to the record since the final March 1996 denial is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis.


CONCLUSIONS OF LAW

1.  The April 1990, February 1992 and March 1996 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for hepatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for hepatitis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  Consideration of the merits of the claim is deferred pending additional development consistent with the VCAA. 

Claim to Reopen

The Veteran contends that he contracted hepatitis during service as a result of the vaccination gun used to administer vaccines during service.  He states he was treated for hepatitis in service and has suffered from hepatitis since.  Therefore, he claims that service connection is warranted for hepatitis.  However, in order to consider the merits of the Veteran's claim for service connection, the Board must first determine if new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hepatitis.  For the reasons explained below, the Board finds that new and material evidence has been submitted to reopen the claim.  The reopened service connection claim is discussed in the remand section below.

In an April 1990 decision, the RO denied entitlement to service connection for hepatitis on the basis that, although the Veteran was treated for hepatitis and jaundice in-service, the evidence of record indicated the disease resolved and there were no current residuals.  The RO considered the Veteran's service treatment records (STRs) and the report of a February 1990 VA examination showing normal liver enzymes and no evidence of hepatitis or jaundice on the blood test.  The Veteran was advised of the decision and his appellate rights, but did not file a timely notice of disagreement.  The Board observes that the Veteran filed a notice of disagreement with additional evidence in October 1991, but this was well outside the one-year appeal period following issuance of the April 1990 rating decision.  See generally 38 C.F.R. § 20.302.

The RO treated the October 1991 document as an application to reopen the hepatitis claim and issued a February 1992 "confirmed rating decision", noting that no new and material evidence had been received and that the evidence submitted with the October 1991 document did not warrant a change in the previous determination regarding service connection for residuals of hepatitis.  The Veteran was advised of the decision and his appellate rights, but did not file a notice of disagreement.

The Veteran filed a claim to reopen his claim for service connection for hepatitis in January 1996.  Thereafter, the RO considered the Veteran's claim in a March 1996 rating decision.  At such time, the RO considered the Veteran's STRs, private treatment records from Dr. Robinson, dated October 1991 to November 1995, and VA treatment records, dated from 1995 and January 1996.  The VAMC treatment records from November 1995 and January 1996 showed hepatitis B surface antigen negative, hepatitis B surface antibody positive, hepatitis B core antibody-M negative, and hepatitis C virus antibody positive, with normal liver serum enzymes.  After physical examination in January 1996, the impression was: 1) hepatitis C virus antibody positive (mildly symptomatic) and 2) hepatitis B surface antigen negative.  It was noted that a repeat blood study to confirm the hepatitis C virus antibody test was ordered, as was a liver biopsy, but that the results of these tests were not available at the time of the rating decision.  The RO denied the claim, stating that the hepatitis B surface antibody indicated past hepatitis B infection, but not did not indicate recurrent or chronic hepatitis B, and that the first date hepatitis C was "suspected" was not until January 1996, which was too remote to connect hepatitis C to service.  Therefore, the RO denied the Veteran's claim.  The Veteran was advised of the decision and his appellate rights, but did not file a notice of disagreement to initiate an appeal.  

With respect to the finality of these decisions, the Board notes there are two issues that must be addressed in determining finality.  The first issue is whether or not a timely notice of disagreement was filed to initiate an appeal.  If so, the decision is not final; if not, the decision becomes final.  See generally 38 C.F.R. §§ 20.200, 20.302.  

As noted above, the Veteran's October 1991 submission was outside the time limit for filing a notice of disagreement with the April 1990 RO rating decision, and no notice of disagreement was filed subsequent to the 1992 RO rating decision.  With respect to the 1996 RO rating decision, although the Veteran initiated an appeal by timely filing a notice of disagreement, an appeal was not perfected because the Veteran did not submit a substantive appeal in accordance with the provisions of 38 C.F.R. §§ 20.202, 20.302.  Although the Veteran's Congressional Representative submitted a duplicate of the Veteran's May 1996 notice of disagreement on June 20, 1996 (the day after the RO issued the statement of the case), the Board finds this does not constitute a timely filed substantive appeal because it is simply a duplicate notice of disagreement referred by the Veteran's Congressional Representative.  In reaching this determination, the Board is particularly persuaded by the fact that neither the Veteran nor his representative has argued at any point since 1996 that the Veteran intended this document to constitute a substantive appeal.  Therefore, the Board finds that an appeal was not perfected with respect to the 1996 RO rating decision.

The second issue is whether new and material evidence was received during the appeal period.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011) (holding that VA must evaluate submissions received during the relevant appeal period and determine whether they contain new evidence relevant to a pending claim); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final).  In the instant case, as noted above, although additional evidence was submitted in October 1991, this was outside the appeal period for the April 1990 rating decision, and no evidence was submitted in the appeal period following the 1992 and 1996 rating decisions.  

Therefore, the April 1990, February 1992 and March 1996 rating decisions are final.  38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) were made in 2001 and apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for hepatitis in August 2007, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board must also make the threshold preliminary determination on whether new and material evidence has been submitted before proceeding further because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In the prior final March 1996 decision, the RO denied reopening the claim presumably because it found there was no evidence that the Veteran had current hepatitis residuals related to his military service.  Subsequent to the March 1996 decision, the Veteran has submitted VA treatment records dated through May 2011 and private medical records dated in May 2007 showing diagnosed chronic hepatitis C.  A September 2009 statement from Dr. Bobak indicates that it is his contention that the Veteran has a "fairly strong case for showing the acquisition of some form of chronic hepatitis will [sic] in active military service."  

Most recently, the Veteran underwent a VA compensation examination in February 2010 to determine the nature and etiology of this disorder.  The examiner confirmed the diagnosis of hepatitis C and noted that recent lab work for the Veteran showed a weak ab titre hepatitis B.  The examiner concluded that it is less likely as not that the Veteran's current hepatitis C is etiologically related to his in-service treatment for acute hepatitis.  The examiner stated that the in-service treatment for acute hepatitis is more consistent with hepatitis B.  As to the etiology of hepatitis C, the examiner stated he could not provide an opinion without resort to speculation.  

Therefore, since the prior final denial in March 1996, the Board finds that new evidence has been received which tends to substantiate an unestablished fact necessary to substantiate the underlying claim, i.e., evidence of a current disability and evidence addressing the relationship between the current disability and the Veteran's active military service.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for hepatitis is reopened.



ORDER

New and material evidence having been received, the service connection claim for hepatitis is reopened.  To this extent only, the appeal is granted.  


REMAND

Before addressing the Veteran's service connection claim on the merits, the Board finds that additional development of the evidence is required and, therefore, the case is remanded to the AOJ for the action discussed herein.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

Here, the Board finds that a contemporaneous VA compensation examination is necessary to decide the claim.  In this regard, the Board acknowledges that the Veteran was recently afforded a VA examination in February 2010.  This examination report states that the Veteran's chronic hepatitis C infection is less likely as not related to the Veteran's in-service treatment for acute hepatitis.  The examiner also states that the Veteran's in-service treatment is most consistent with hepatitis B.  The examiner then concludes that he cannot provide an opinion as to the etiological factors leading to the Veteran's chronic hepatitis C without resort to mere speculation.

Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.

The Board finds the February 2010 examination inadequate on three levels.  First, the examiner failed to discuss the September 2009 opinion provided by Dr. Boback which indicates that the he contends the Veteran "has a strong case" for the current hepatitis to be related to active military service.  Secondly, the opinion is contradictory because the examiner initially states that the Veteran's current hepatitis C is less likely as not related to his military service but then he says he cannot provide an opinion regarding the etiology of the Veteran's hepatitis C without resorting to speculation.  Lastly, there is no rationale provided by the examiner for why an opinion regarding the etiology of the Veteran's hepatitis C cannot be provided without resorting to speculation.  The Court has held that where an examiner cannot provide a nonspeculative opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

Finally, the record indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits.  Specifically, the March 1999 "Application for Compensation or Pension" reflects that the Veteran stated he would soon start receiving disability benefits from SSA for "a mental condition."  VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 36 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit stated that VA's duty to assist was limited to obtaining relevant SSA records.  In the instant case, although the Veteran indicates that the SSA disability benefits are based on a "mental condition", the Board finds it is unable to determine if the SSA records are relevant to the current appeal without a review of the records.  As the claim is already being remanded for other development, the Board finds that VA should obtain and associate with the claims file any SSA records related to any application the Veteran has filed based on disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA records pertinent to any claim made by the Veteran for disability benefits as well as the medical records relied upon concerning such claim.  VA must make as many requests as necessary to obtain such records.  If VA determines that the records sought do not exist or that further efforts to obtain the records would be futile, VA must issue a formal determination, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining the records from SSA, or determining that such records cannot be obtained, the Veteran should be scheduled for an appropriate VA examination in order to determine if the Veteran currently has either hepatitis B or C (or both), and/or any residuals thereof.  The claims file, to include any relevant records in the Veteran's electronic claims file in Virtual VA, must be made available to the examiner for review.  The examiner must specifically indicate in the examination report that the claims file was reviewed.

With respect to each type of hepatitis and/or residuals found, the examiner should opine whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current disability is related to the Veteran's military service, to include his reports of infection through air gun inoculations, in-service treatment for acute hepatitis and jaundice, and subsequent hepatitis hospitalizations.  

In offering any opinion, the examiner must consider the full record, to specifically include the Veteran's lay statements regarding symptomatology, as well as the September 2009 opinion from Dr. Boback.  The rationale for any opinion offered should be provided.  If the examiner cannot provide a requested opinion without resort to mere speculation, the examiner must explain why the opinion cannot be provided without resort to speculation.

3.  After completing the above, and any other development deemed necessary by the AOJ, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


